Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Brink’s Home Security Holdings, Inc.: We consent to the incorporation by reference in this Registration Statement on Form S-8 of Brink’s Home Security Holdings, Inc. of our report dated May29, 2008 with respect to the consolidated balance sheets of Brink’s Home Security, Inc. and subsidiaries as of December31, 2006 and 2007, and the related consolidated statements of income, comprehensive income, shareholder’s equity and cash flows for each of the years in the three-year period ended December31, 2007, which report appears in Amendment No.5 to Form10 of Brink’s Home Security Holdings, Inc. filed October7, Our report relating to the consolidated financial statements refers to the Company’s adoption of the provisions of Financial Accounting Standards Board Interpretation No.48, Accounting for Uncertainty in Income Taxes, effective January1, 2007, Statement of Financial Accounting Standards No.123R, Share-Based Payment, effective January1, 2006, Statement of Financial Accounting Standards
